UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-8480


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

DAVE ANDRAE       TAYLOR,   a/k/a   Indian,   a/k/a   Nicholas,   a/k/a
Spike,

                   Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:99-cr-00145-REP-2)


Submitted:    April 16, 2009                    Decided:    April 24, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dave Andrae Taylor, Appellant Pro Se. G. Wingate Grant, OFFICE
OF THE UNITED STATES ATTORNEY, Michael Arlen Jagels, Special
Assistant United States Attorney, Robert E. Trono, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dave Andrae Taylor appeals the district court’s order

denying relief on his motion for reduction of sentence filed

under 18 U.S.C. § 3582(c) (2006).         We have reviewed the record

and find no reversible error.           Accordingly, we deny Taylor’s

motion for appointment of counsel and affirm.               United States v.

Taylor, No. 3:99-cr-00145-REP-2 (E.D. Va. Nov. 7, 2008).                   We

deny Taylor’s motion to schedule oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid    the   decisional

process.

                                                                     AFFIRMED




                                    2